 Case 5:20-cr-00020-H-BQ Document 29 Filed 06/05/20               Page 1 of 1 PageID 60



                         I,'NITED STATES DISTRICT COURT
                          NORTHERN DISTRICT OF TEXAS
                                LUBBOCKDTVISION

UNITED STATES OF AMERICA,
   Plaintiff,

                                                          NO. 5:20-CR-020-02-H

JULIE ANA CASTILLO (2),
   Defendant.


                ORDER ACCEPTING REPORT AI\D RECOMMEI\DATION
                   OF TIIE UNTTED STATES MAGISTRATE JUDGE
                          CONCER}IING PLEA OF GI,JILTY

       After reviewing all relevant matters of record, including the Notice Regarding Entry

of a Plea of Guilty, the Consent of the Defendant, and the Report and Recommendation

Conceming Plea of Guilty of the United States Magistrate Judge, and no objections thereto

having been fiIed within fourteen (14) days of service in accordance wittt 28 U.S.C.

$ 636OX1), the undersigned   District Judge is of the opinion that the Report and

Recommendation of the Magistrate Judge conceming the Plea of Guilty is correct, and it is

hereby accepted by the Court. Accordingly, the Court accepts the plea of guilty and

Defendant is hereby adjudged guilty.

       Sentence will be imposed in accordance with the Court's scheduling order.

       SO ORDERXD.

       DatedJune    1   .zozo.



                                           J      SWESL   HENDRIX
                                               ITED STATES DISTRICT JUDGE
